Name: Council Regulation (EC) No 82/2001 of 5 December 2000 concerning the definition of the concept of "originating products" and methods of administrative cooperation in trade between the customs territory of the Community and Ceuta and Melilla
 Type: Regulation
 Subject Matter: international trade;  tariff policy; NA;  trade;  executive power and public service
 Date Published: nan

 Avis juridique important|32001R0082Council Regulation (EC) No 82/2001 of 5 December 2000 concerning the definition of the concept of "originating products" and methods of administrative cooperation in trade between the customs territory of the Community and Ceuta and Melilla Official Journal L 020 , 20/01/2001 P. 0001 - 0104Council Regulation (EC) No 82/2001of 5 December 2000concerning the definition of the concept of "originating products" and methods of administrative cooperation in trade between the customs territory of the Community and Ceuta and MelillaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Spain and Portugal, and in particular Protocol 2 thereto,Having regard to the proposal from the Commission,Whereas:(1) Since the entry into force of Council Regulation (EEC) No 1135/88 of 7 March 1988 concerning the definition of the concept of "originating products" and methods of administrative cooperation in trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands(1), the rules of origin applicable under the various free-trade agreements signed by the Community have undergone substantial changes. In some respects, they are more favourable than those contained in Regulation (EEC) No 1135/88, in particular with regard to documentary requirements.(2) The above agreements governing trade between the Community and its trading partners lay down special rules of origin for Ceuta and Melilla. These provisions should be applied to trade between the customs territory of the Community and Ceuta and Melilla.(3) Council Regulation (EEC) No 1911/91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands(2) incorporated those islands into the customs territory of the Community. It is therefore no longer necessary to provide for special rules of origin for that territory.(4) Regulation (EEC) No 1135/88 should be recast in the interests of clarity,HAS ADOPTED THIS REGULATION:CHAPTER IGENERAL PROVISIONSArticle 1DefinitionsFor the purposes of this Regulation:(a) "manufacture" means any kind of working or processing including assembly or specific operations;(b) "material" means any ingredient, raw material, component or part, etc., used in the manufacture of the product;(c) "product" means the product obtained, even if it is intended for later use in another manufacturing operation;(d) "goods" means both materials and products;(e) "customs value" means the value as determined in accordance with the 1994 Agreement on implementation of Article VII of the General Agreement on Tariffs and Trade (WTO Agreement on customs valuation);(f) "ex-works price" means the price paid for the product ex-works to the manufacturer in the Community or Ceuta and Melilla in whose undertaking the last working or processing is carried out, provided the price includes the value of all the materials used, minus any internal taxes which are, or may be, repaid when the product obtained is exported;(g) "value of materials" means the customs value at the time of importation of the non-originating materials used or, if this is not known and cannot be ascertained, the first ascertainable price paid for the materials in the Community or Ceuta and Melilla;(h) "value of originating materials" means the value of such materials as defined in point (g) applied mutatis mutandis;(i) "added value" means the ex-works price of the products, minus the customs value of each of the materials incorporated which originate in the countries referred to in Articles 3 and 4 or, where the customs value is not known and cannot be ascertained, the first ascertainable price paid for the materials in the Community or Ceuta and Melilla;(j) "chapters" and "headings" mean the chapters and the headings (four-digit codes) used in the nomenclature which makes up the Harmonised Commodity Description and Coding System, hereinafter referred to as the "Harmonised System" or "HS";(k) "consignment" means products which are either sent simultaneously from one exporter to one consignee or transported under a single transport document from the exporter to the consignee or, in the absence of such a document, by a single invoice;(l) "territories" means the territories, including territorial waters.The expression "classified" shall refer to the classification of a product or material under a particular heading.CHAPTER IIDEFINITION OF THE CONCEPT OF "ORIGINATING PRODUCTS"Article 2General requirements1. For the purpose of implementing the arrangements governing trade between the customs territory of the Community, hereinafter referred to as "the Community", and Ceuta and Melilla, the following products shall be considered as originating in the Community:(a) products wholly obtained in the Community within the meaning of Article 5;(b) products obtained in the Community incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in the Community within the meaning of Article 6;(c) goods originating in the European Economic Area (EEA) within the meaning of Protocol 4 to the Agreement on the European Economic Area.2. For the purpose of implementing the arrangements governing trade between the Community and Ceuta and Melilla, the following products shall be considered as originating in Ceuta and Melilla:(a) products wholly obtained in Ceuta and Melilla within the meaning of Article 5;(b) products obtained in Ceuta and Melilla incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in Ceuta and Melilla within the meaning of Article 6.Article 3Cumulation in the Community1. Without prejudice to Article 2(1), products shall be considered as originating in the Community if they are obtained there by incorporating materials originating in the Community, Ceuta and Melilla or any other country with which the Community has signed a reciprocal agreement whose protocol on rules of origin lays down special provisions for Ceuta and Melilla, provided that the working or processing carried out in the Community goes beyond that referred to in Article 7. It shall not be necessary for such materials to have undergone sufficient working or processing.2. Where the working or processing carried out in the Community does not go beyond that referred to in Article 7, the product obtained shall be considered as originating in the Community only where the value added there is greater than the value of the materials used originating in one of the other countries referred to in paragraph 1. If this is not so, the product obtained shall be considered as originating in the country which accounts for the highest value of originating materials used in the manufacture in the Community.3. Products, originating in one of the countries referred to in paragraph 1, which do not undergo any working or processing in the Community, shall retain their origin if exported into one of those countries.4. The Commission shall publish in the Official Journal of the European Communities (C series) the list of countries and the date on which the cumulation in the Community may be applied.Article 4Cumulation in Ceuta and Melilla1. Without prejudice to Article 2(2), products shall be considered as originating in Ceuta and Melilla if they are obtained there by incorporating materials originating in Ceuta and Melilla, the Community or any other country with which the Community has signed a reciprocal agreement whose protocol on rules of origin lays down special provisions for Ceuta and Melilla, provided that the working or processing carried out in Ceuta and Melilla goes beyond that referred to in Article 7. It shall not be necessary for such materials to have undergone sufficient working or processing.2. Where the working or processing carried out in Ceuta and Melilla does not go beyond that referred to in Article 7, the product obtained shall be considered as originating in Ceuta and Melilla only where the value added there is greater than the value of the materials used originating in any one of the other countries referred to in paragraph 1. If this is not so, the product obtained shall be considered as originating in the country which accounts for the highest value of the originating materials used in the manufacture in Ceuta and Melilla.3. Products, originating in one of the countries referred to in paragraph 1, which do not undergo any working or processing in Ceuta and Melilla, shall retain their origin if exported into one of these countries.4. The Commission shall publish in the Official Journal of the European Communities (C Series) the list of countries and the date on which the cumulation in Ceuta and Melilla may be applied.Article 5Wholly-obtained products1. The following shall be considered as wholly obtained in the Community or in Ceuta and Melilla:(a) mineral products extracted from their soil or from their seabed;(b) vegetable products harvested there;(c) live animals born and raised there;(d) products from live animals raised there;(e) products obtained by hunting or fishing conducted there;(f) products of sea fishing and other products taken from the sea outside the territorial waters of the Community or Ceuta and Melilla by their vessels;(g) products made aboard their factory ships exclusively from products referred to in point (f);(h) used articles collected there fit only for the recovery of raw materials, including used tyres fit only for retreading or use as waste;(i) waste and scrap resulting from manufacturing operations conducted there;(j) products extracted from marine soil or subsoil outside their territorial waters provided that they have sole rights to work that soil or subsoil;(k) goods produced there exclusively from products referred to in points (a) to (j).2. For the purposes of point 1(f) and (g), only the following shall be considered to be vessels and factory ships of the Community and Ceuta and Melilla, vessels and factory ships:(a) which are registered or recorded in a Member State or, for Ceuta and Melilla, registered in the ship-registers of the competent local authority (Registros de MatrÃ ­cula de Buques de la respectiva Capitania MarÃ ­tima);(b) which sail under the flag of a Member State;(c) which are owned to an extent of at least 50 % by nationals of Member States, or by a company with its head office in one of these States, of which the manager or managers, chairman of the board of directors or of the supervisory board, and the majority of the members of such boards are nationals of Member States and of which, in addition, in the case of partnerships or limited companies, at least half the capital belongs to those States or to public bodies or nationals of those States;(d) of which the master and officers are nationals of Member States; and(e) of which at least 50 % of the crew are nationals of Member States.Article 6Sufficiently worked or processed products1. For the purposes of Article 2, products which are not wholly obtained are considered to be sufficiently worked or processed when the conditions set out in the list in Annex B are fulfilled.Those conditions indicate, for all products covered by Protocol 2 to the Act of Accession of Spain and Portugal, the working or processing which must be carried out on non-originating materials used in manufacturing those products and apply only in relation to those materials. Accordingly, it follows that if a product which has acquired originating status by fulfilling the conditions set out in the list is used in the manufacture of another product, the conditions applicable to the product in which it is incorporated do not apply to it, and no account shall be taken of the non-originating materials which may have been used in its manufacture.2. By way of derogation from paragraph 1, non-originating materials which, according to the conditions set out in the list in Annex B in respect of a given product, should not be used in the manufacture of that product may nevertheless be used, provided that:(a) their total value does not exceed 10 % of the ex-works price of the product;(b) any of the percentages given in the list for the maximum value of non-originating materials are not exceeded through the application of this paragraph.This paragraph shall not apply to products falling within Chapters 50 to 63 of the Harmonised System.3. Paragraphs 1 and 2 shall apply except as provided in Article 7.Article 7Insufficient working or processing1. Without prejudice to paragraph 2, the following operations shall be considered as insufficient to confer the status of originating products, whether or not the requirements of Article 6 are satisfied:(a) operations to ensure the preservation of products in good condition during transport and storage (ventilation, spreading out, drying, chilling, placing in salt, sulphur dioxide or other aqueous solutions, removal of damaged parts and like operations);(b) simple operations consisting of removal of dust, sifting or screening, sorting, classifying, matching (including the making-up of sets of articles), washing, painting, cutting up;(c) (i) changes of packaging and breaking up and assembly of packages;(ii) simple placing in bottles, flasks, bags, cases, boxes, fixing on cards or boards etc., and all other simple packaging operations;d) affixing marks, labels and other like distinguishing signs on products or their packaging;e) simple mixing of products, whether or not of different kinds, where one or more components of the mixtures do not meet the conditions laid down in this Annex to enable them to be considered as originating in the Community or in Ceuta and Melilla;f) simple assembly of parts to constitute a complete product;g) a combination of two or more operations specified in points (a) to (f);h) slaughter of animals.2. All the operations carried out in either the Community or Ceuta and Melilla on a given product shall be considered together when determining whether the working or processing undergone by that product is to be regarded as insufficient within the meaning of paragraph 1.Article 8Unit of qualification1. The unit of qualification for the application of the provisions of this Regulation shall be the particular product which is considered as the basic unit when determining classification using the nomenclature of the Harmonised System.Accordingly, it follows that:(a) when a product composed of a group or assembly of articles is classified under the terms of the Harmonised System in a single heading, the whole constitutes the unit of qualification;(b) when a consignment consists of a number of identical products classified under the same heading of the Harmonised System, each product must be taken individually when applying the provisions of this Regulation.2. Where, under General Rule 5 of the Harmonised System, packaging is included with the product for classification purposes, it shall be included for the purposes of determining origin.Article 9Accessories, spare parts and toolsAccessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle, which are part of the normal equipment and included in the price thereof or which are not separately invoiced, shall be regarded as one with the piece of equipment, machine, apparatus or vehicle in question.Article 10SetsSets, as defined in General Rule 3 of the Harmonised System, shall be regarded as originating when all component products are originating. Nevertheless, when a set is composed of originating and non-originating products, that set as a whole shall be regarded as originating, provided that the value of the non-originating products does not exceed 15 % of the ex-works price of the set.Article 11Neutral elementsIn order to determine whether a product is an originating product, it shall not be necessary to determine the origin of the following which might be used in its manufacture:(a) energy and fuel;(b) plant and equipment;(c) machines and tools;(d) goods which do not enter and which are not intended to enter into the final composition of the product.CHAPTER IIITERRITORIAL REQUIREMENTSArticle 12Principle of territoriality1. Except as provided for in Article 2(1)(c) and Articles 3 and 4, the conditions for acquiring originating status set out in Chapter II must be fulfilled at all times and without interruption in the Community or in Ceuta and Melilla.2. Except as provided for in Articles 3 and 4, where originating goods exported from the Community or Ceuta and Melilla to another country return, they must be considered as non-originating, unless it can be demonstrated to the satisfaction of the customs authorities that:(a) the returning goods are the same as those which were exported; and(b) they have not undergone any operation beyond that necessary to preserve them in good condition while in that country or while being exported.Article 13Direct transport1. The preferential treatment provided for under this Regulation applies only to products satisfying the requirements of this Regulation, which are transported directly between the Community and Ceuta and Melilla or through the territories of the other countries referred to in Articles 3 and 4.However, products constituting one single consignment may be transported through other territories with, where necessary, transhipment or temporary warehousing in those territories, provided that they remain under the surveillance of the customs authorities in the country of transit or warehousing and do not undergo operations other than unloading, reloading or any other operation intended to preserve them in good condition.Originating products may be transported by pipeline across territories other than those referred to in the first subparagraph.2. Evidence that the conditions referred to in paragraph 1 have been fulfilled shall be supplied to the competent customs authorities in the Community or Ceuta and Melilla by the production of:(a) a single transport document covering the passage through the country of transit; or(b) a certificate issued by the customs authorities of the country of transit:(i) giving an exact description of the products;(ii) stating the dates of unloading and reloading of the products and, where applicable, an indication of the ships, or the other means of transport used; and(iii) certifying the conditions under which the products remained in the transit-country; or(c) failing these, any substantiating documents.Article 14Exhibitions1. Originating products, sent for exhibition in a country other than those referred to in Articles 3 and 4 and, after the exhibition, sold and imported into the Community or Ceuta and Melilla, shall benefit on importation from the provisions of Protocol 2 to the Act of Accession of Spain and Portugal, provided it is shown to the satisfaction of the customs authorities that:(a) an exporter has consigned these products from the Community or Ceuta and Melilla to the country in which the exhibition was held and has exhibited them there;(b) the products have been sold or otherwise disposed of by that exporter to a person in the Community or in Ceuta and Melilla;(c) the products have been consigned during the exhibition or immediately thereafter in the state in which they were sent for exhibition; and(d) the products have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition.2. A proof of origin must be issued or made out in accordance with the provisions of Chapter V and submitted to the competent customs authorities in the Community or Ceuta and Melilla in the normal manner. The name and address of the exhibition must be indicated on it. Where necessary, additional documentary evidence of the nature of the products and the conditions under which they have been exhibited may be required.3. Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organised for private purposes in shops or business premises with a view to the sale of foreign products, and during which the products remain under customs control.CHAPTER IVDRAWBACK OR EXEMPTION OF CUSTOMS DUTIESArticle 15Prohibition of drawback of, or of exemption from, customs duties1. Non-originating materials used in the manufacture of products originating in the Community, in Ceuta and Melilla or in one of the other countries referred to in Articles 3 and 4 for which a proof of origin is issued or made out in accordance with the provisions of Chapter V shall not be subject in the Community or in Ceuta and Melilla to drawback of, or exemption from, customs duties of any kind.Products in Chapter 3 or under heading Nos 1604 and 1605 of the Harmonised System and originating in the Community within the meaning of this Regulation as provided for in Article 2(1)(c), for which a proof of origin is issued or made out in accordance with the provisions of Chapter V shall not be subject in the Community to drawback of, or exemption from, customs duties of any kind.2. The prohibition in paragraph 1 shall apply to any arrangement for refund, remission or non-payment, partial or complete, of customs duties or charges having an equivalent effect, applicable in the Community or in Ceuta and Melilla to materials used in manufacture and to products covered by the second subparagraph of paragraph 1, where such refund, remission or non-payment applies, expressly or in effect, when products obtained from those materials are exported and not intended for home use.3. The exporter of products covered by a proof or origin must be able to produce at any time, upon request from the customs authorities, all appropriate documents proving that no drawback has been obtained in respect of the non-originating materials used in the manufacture of the products concerned and that all customs duties or charges having equivalent effect applicable to those materials have actually been paid.4. The provisions of paragraphs 1, 2 and 3 shall also apply in respect of packaging within the meaning of Article 8(2), accessories, spare parts and tools within the meaning of Article 9, and products in a set within the meaning of Article 10, when such items are non-originating.5. The provisions of paragraphs 1 to 4 shall not preclude the application of an export refund system for agricultural products, applicable upon export.CHAPTER VPROOF OF ORIGINArticle 16General requirements1. Products originating in the Community shall, on importation into Ceuta and Melilla and products originating in Ceuta and Melilla shall, on importation into the Community, benefit from the provisions of Protocol 2 to the Act of Accession of Spain and Portugal upon production of either:(a) an EUR.1 movement certificate, a specimen of which appears in Annex C; or(b) in the cases specified in Article 21(1), a declaration, the text of which appears in Annex D, given by the exporter on an invoice, a delivery note or any other commercial document which describes the products concerned in sufficient detail to enable them to be identified (hereinafter referred to as the "invoice declaration").2. By way of derogation from paragraph 1, originating products within the meaning of this Regulation shall, in the cases specified in Article 26, benefit from the arrangements without it being necessary to submit any of the documents referred to in paragraph 1.Article 17Procedure for the issue of an EUR.1 movement certificate1. An EUR.1 movement certificate shall be issued by the competent customs authorities of the Community or Ceuta and Melilla on application having been made in writing by the exporter or, under the exporter's responsibility, by his authorised representative.2. For this purpose, the exporter or his authorised representative shall fill out both the EUR.1 movement certificate and the application form, specimens of which appear in Annex C. These forms shall be completed in one of the official languages of the Community. If they are handwritten, the forms must be completed in ink, and in capital letters. The description of the products must be given in the box reserved for this purpose without leaving any blank lines. Where the box is not completely filled, a horizontal line must be drawn below the last line of the description, the empty space being crossed through.3. The exporter applying for the issue of an EUR.1 movement certificate must be able to submit at any time, at the request of the competent customs authorities of the Community or Ceuta and Melilla where the EUR.1 movement certificate is issued, all appropriate documents proving the originating status of the products concerned as well as the fulfilment of the other requirements of this Regulation.4. An EUR.1 movement certificate shall be issued by the competent customs authorities of the Community or Ceuta and Melilla if the products concerned can be considered as products originating in the Community, in Ceuta and Melilla or in one of the other countries referred to in Articles 3 and 4 and fulfil the other requirements of this Regulation.5. The issuing customs authorities shall take any steps necessary to verify the EUR.1 originating status of the products and the fulfilment of the other requirements of this Regulation. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporter's accounts or any other check considered appropriate.The customs authorities with responsibility for issuing EUR.1 movement certificate shall ensure that the forms referred to in paragraph 2 are duly completed. In particular, they shall check whether the space reserved for the description of the products has been completed in such a manner as to exclude all possibility of fraudulent additions.6. The date of issue of the EUR.1 movement certificate must be indicated in Box 11 of the certificate.7. An EUR.1 movement certificate shall be issued by the customs authorities and made available to the exporter as soon as actual exportation has been effected or ensured.Article 18EUR.1 movement certificates issued retrospectively1. By way of derogation from Article 17(7), an EUR.1 movement certificate may exceptionally be issued after exportation of the products to which it relates if:(a) it was not issued at the time of exportation because of errors or involuntary omissions or special circumstances; or(b) it is demonstrated to the satisfaction of the customs authorities that an EUR.1 movement certificate was issued but was not accepted at importation for technical reasons.2. For the implementation of paragraph 1, the exporter must indicate in his application the place and date of exportation of the products to which the EUR.1 movement certificate relates, and state the reasons for his application.3. The customs authorities may issue an EUR. 1 certificate retrospectively only after verifying that the information supplied in the exporter's application agrees with that in the corresponding file.4. EUR.1 movement certificates issued retrospectively must be endorsed with one of the following phrases:- "EXPEDIDO A POSTERIORI",- "UDSTEDT EFTERFÃLGENDE",- "NACHTRÃ GLICH AUSGESTELLT",- "EKÃ Ã ÃÃ Ã  Ã Ã  Ã ¤Ã ©Ã  Ã ¥Ã £Ã ¤Ã Ã ¡Ã ©Ã ",- "ISSUED RETROSPECTIVELY",- "DÃ LIVRÃ  A POSTERIORI",- "RILASCIATO A POSTERIORI",- "AFGEGEVEN A POSTERIORI",- "EMITIDO A POSTERIORI",- "ANNETTU JÃ LKIKÃ TEEN",- "UTFÃ RDAT I EFTERHAND".5. The endorsement referred to in paragraph 4 shall be inserted in the "Remarks" box of the EUR.1 movement certificate.Article 19Issue of a duplicate EUR.1 movement certificate1. In the event of theft, loss or destruction of an EUR.1 movement certificate, the exporter may apply to the customs authorities which issued it for a duplicate to be made out on the basis of the export documents in their possession.2. The duplicate issued must be endorsed with one of the following words:- "DUPLICADO",- "DUPLIKAT",- "DUPLIKAT",- "Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã ",- "DUPLICATE",- "DUPLICATA",- "DUPLICATO",- "DUPLICAAT",- "SEGUNDA VIA",- "KAKSOISKAPPALE",- "DUPLIKAT".3. The endorsement referred to in paragraph 2 shall be inserted in the "Remarks" box of the duplicate EUR.1 movement certificate.4. The duplicate, which must bear the date of issue of the original EUR.1 movement certificate, shall take effect as from that date.Article 20Issue of EUR.1 movement certificates on the basis of a proof of origin issued or made out previouslyWhen originating products are placed under the control of a customs office in the Community or in Ceuta and Melilla, it shall be possible to replace the original proof of origin by one or more EUR.1 movement certificates for the purpose of sending all or some of these products elsewhere within the Community or Ceuta and Melilla. The replacement EUR.1 movement certificate(s) shall be issued by the customs office under whose control the products are placed.Article 21Conditions for making out an invoice declaration1. An invoice declaration as referred to in Article 16(1)(b) may be made out:(a) by an approved exporter within the meaning of Article 22, or(b) by any exporter for any consignment consisting of one or more packages containing originating products whose total value does not exceed EUR 6000.2. An invoice declaration may be made out if the products concerned can be considered as products originating in the Community, in Ceuta and Melilla or in one of the other countries referred to in Articles 3 and 4 and fulfil the other requirements of this Regulation.3. The exporter making out an invoice declaration must be able to submit at any time, at the request of the customs authorities of the exporting country, all appropriate documents proving the originating status of the products concerned as well as the fulfilment of the other requirements of this Regulation.4. An invoice declaration shall be made out by the exporter by typing, stamping or printing on the invoice, the delivery note or any other commercial document, the declaration, the text of which appears in Annex D, using one of the language versions set out in that Annex, in accordance with the provisions of the domestic law of the exporting country. The declaration may also be handwritten, in which case it must be completed in ink and in capital letters.5. Invoice declarations shall bear the original handwritten signature of the exporter. However, an approved exporter within the meaning of Article 22 shall not be required to sign such declarations, provided that he gives the customs authorities of the exporting country a written undertaking that he accepts full responsibility for any invoice declaration which identifies him as if it had been signed by him by hand.6. An invoice declaration may be made out by the exporter when the products to which it relates are exported, or after exportation on condition that it is presented in the importing country no longer than two years after the importation of the products to which it relates.Article 22Approved exporter1. The customs authorities of the exporting Member State may authorise any exporter (hereinafter referred to as "approved exporter") who frequently exports products covered by this Regulation to make out invoice declarations irrespective of the value of the products concerned. An exporter seeking such authorisation must offer to the satisfaction of the customs authorities all guarantees necessary to verify the originating status of the products as well as the fulfilment of the other requirements of this Regulation.2. The customs authorities may make the grant of the status of approved exporter subject to any conditions which they consider appropriate.3. The customs authorities shall allocate the approved exporter a customs authorisation number which shall appear on the invoice declaration.4. The customs authorities shall monitor the use made of the authorisation by the approved exporter.5. The customs authorities may withdraw the authorisation at any time. They shall do so where the approved exporter no longer offers the guarantees referred to in paragraph 1, no longer fulfils the conditions referred to in paragraph 2 or otherwise makes improper use of the authorisation.Article 23Validity of a proof of origin1. A proof of origin shall be valid for four months from the date of issue in the exporting country, and must be submitted within that period to the customs authorities of the importing country.2. Proofs of origin which are submitted to the customs authorities of the importing country after the final date for presentation specified in paragraph 1 may be accepted for the purpose of applying preferential treatment, where the failure to submit these documents by the final date set is due to exceptional circumstances.In other cases of belated presentation, the customs authorities of the importing country may accept the proofs of origin where the products have been submitted before the said final date.Article 24Submission of a proof of originProofs of origin shall be submitted to the customs authorities of the importing country in accordance with the procedures applicable in that country. Those authorities may require a translation of a proof of origin and may also require the import declaration to be accompanied by a statement from the importer to the effect that the products meet the conditions required for the application of this Regulation.Article 25Importation by instalmentsWhere, at the request of the importer and on the conditions laid down by the customs authorities of the importing country, dismantled or non-assembled products within the meaning of General Rule 2(a) of the Harmonised System falling within Sections XVI and XVII or heading Nos 7308 and 9406 of the Harmonised System are imported by instalments, a single proof of origin for such products shall be submitted to the customs authorities upon importation of the first instalment.Article 26Exemptions from a proof of origin1. Products sent as small packages from private persons to private persons or forming part of travellers' personal luggage shall be admitted as originating products without requiring the submission of a proof of origin, provided that such products are not imported by way of trade and have been declared as meeting the requirements of this Regulation and where there is no doubt as to the veracity of such a declaration. In the case of products sent by post, this declaration can be made on the customs declaration CN22/CN23 or on a sheet of paper annexed to that document.2. Imports which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as imports by way of trade if it is evident from the nature and quantity of the products that no commercial purpose is in view.The total value of those products may not exceed EUR 500 in the case of small packages or EUR 1200 in the case of products forming part of travellers' personal luggage.Article 27Supporting documentsThe documents referred to in Article 17(3) and Article 21(3) used for the purpose of proving that products covered by an EUR.1 movement certificate or an invoice declaration can be considered as products originating in the Community, in Ceuta and Melilla or in one of the other countries referred to in Articles 3 and 4 and fulfil the other requirements of this Regulation may consist, inter alia, of the following:(a) direct evidence of the operations carried out by the exporter or supplier to obtain the goods concerned, contained for example in his accounts or internal book-keeping;(b) documents proving the originating status of the materials used, issued or made out in the Community or Ceuta and Melilla, where these documents are used in accordance with domestic law;(c) documents proving the working or processing of the materials in the Community or Ceuta and Melilla, issued or made out in the Community or Ceuta and Melilla, where these documents are used in accordance with domestic law;(d) EUR.1 movement certificates or invoice declarations, proving the originating status of the materials used, issued or made out in the Community or Ceuta and Melilla in accordance with this Regulation, or in one of the other countries referred to in Articles 3 and 4, in accordance with rules of origin which are identical to the rules in this Regulation.Article 28Preservation of proofs of origin and supporting documents1. The exporter applying for the issue of an EUR.1 movement certificate shall keep, for at least three years, the documents referred to in Article 17(3).2. The exporter making out an invoice declaration shall keep, for at least three years, a copy of that invoice declaration as well as the documents referred to in Article 21(3).3. The customs authorities of the exporting country issuing an EUR.1 movement certificate shall keep, for at least three years, the application form referred to in Article 17(2).4. The customs authorities of the importing country shall keep for at least three years the EUR.1 movement certificates and the invoice declarations submitted to them.Article 29Discrepancies and formal errors1. The discovery of slight discrepancies between the statements made in the proof of origin and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the products shall not ipso facto render the proof of origin null and void if it is duly established that this document does correspond to the products submitted.2. Obvious formal errors such as typing errors on a proof of origin should not cause the document to be rejected if those errors are not such as to create doubts concerning the correctness of the statements made in this document.Article 30Amounts expressed in euro1. Amounts in the national currency of the exporting Member State or applied in Ceuta and Melilla equivalent to the amounts expressed in euro shall be the equivalent in that national currency of the amounts expressed in euro as at the first working day in October 1999 and shall be communicated to the Member States by the Commission.2. When the amounts exceed the corresponding amounts fixed by the importing Member State, the latter shall accept them if the products are invoiced in the currency of the exporting Member State. When the products are invoiced in the currency of another Member State, the importing Member State shall recognise the amount notified by the Member State concerned.CHAPTER VIARRANGEMENTS FOR ADMINISTRATIVE COOPERATIONArticle 31Mutual assistance1. The Spanish customs authorities and the customs authorities of the other Member States shall provide each other, through the European Commission, with specimen impressions of stamps used in their customs offices for the issue of EUR.1 movement certificates and with the addresses of the customs authorities responsible for verifying those certificates and invoice declarations.2. In order to ensure the proper application of this Regulation, Spain and the other Member States shall assist each other, through their respective customs administrations, in checking the authenticity of the EUR.1 movement certificates or the invoice declarations and the correctness of the information given in these documents.Article 32Verification of proofs of origin1. Subsequent verifications of proofs of origin shall be carried out at random or whenever the customs authorities of the importing Member State have reasonable doubts as to the authenticity of such documents, the originating status of the products concerned or the fulfilment of the other requirements of this Regulation.2. For the purposes of implementing the provisions of paragraph 1, the customs authorities of the importing Member State shall return the EUR.1 movement certificate and the invoice, if it has been submitted, the invoice declaration, or a copy of these documents, to the customs authorities of the exporting Member State giving, where appropriate, the reasons of substance or form for the enquiry. Any documents and information obtained suggesting that the information given on the proof of origin is incorrect shall be forwarded in support of the request for a posteriori verification.3. The a posteriori verification shall be carried out by the customs authorities of the exporting Member State. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporter's accounts or any other check considered appropriate.4. If the customs authorities of the importing Member State decide to suspend the grant of preferential treatment to the product concerned while awaiting the results of the verification, release of the products shall be offered to the importer subject to any precautionary measures judged necessary.5. The customs authorities requesting the a posteriori verification shall be informed of the results as soon as possible. These results must indicate clearly whether the documents are authentic and whether the products concerned can be considered as products originating in the Community, Ceuta and Melilla or one of the other countries referred to in Articles 3 and 4 and fulfil the other requirements of this Regulation.6. In cases of reasonable doubt and if there is no reply within 10 months of the date of the request for a posteriori verification or if the reply does not contain sufficient information to determine the authenticity of the document in question or the real origin of the products, the customs authorities requesting the verification shall, except in exceptional circumstances, refuse to grant the preferences.Article 33Dispute settlementWhere disputes arise in relation to the verifications referred to in Article 32 which cannot be settled between the customs authorities requesting the verification and the customs authorities responsible for carrying it out or where they raise a question as to the interpretation of this Regulation, they shall be submitted to the Customs Code Committee instituted by Council Regulation (EEC) No 2913/92(3).The settlement of disputes between the importer and the customs authorities of the importing country shall be in accordance with the legislation of that country.Article 34PenaltiesPenalties shall be imposed on any person who draws up, or causes to be drawn up, a document which contains incorrect information for the purpose of obtaining preferential treatment for products. The penalties provided for must be effective, proportionate and dissuasive.Article 35Free zones1. The Member States shall take all necessary steps to ensure that products traded under cover of a proof of origin which, in the course of transport, use a free zone situated in their territory, are not substituted by other goods and do not undergo handling other than normal operations designed to preserve them in good condition.2. By way of derogation from paragraph 1, when products originating in the Community or Ceuta and Melilla are imported into a free zone under cover of a proof of origin and undergo treatment or processing, the competent customs authorities shall issue a new EUR.1 movement certificate at the exporter's request, if the treatment or processing undergone is in conformity with the provisions of this Regulation.CHAPTER VIIFINAL PROVISIONSArticle 36RepealRegulation (EEC) No 1135/88 is hereby replealed.References to the repealed Regulation shall be construed as references to this Regulation.Article 37Entry into forceThis Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 December 2000.For the CouncilThe PresidentC. Pierret(1) OJ L 114, 2.5.1988, p. 1. Regulation as amended by Regulation (EEC) No 3902/89 (OJ L 375, 23.12.1989, p. 5).(2) OJ L 171, 29.6.1991, p. 1. Regulation as last amended by Regulation (EC) No 2674/1999 (OJ L 326, 18.12.1999, p. 3).(3) OJ L 302, 19.10.1992, p. 1.ANNEX AINTRODUCTORY NOTES TO THE LIST IN ANNEX BNote 1:The list sets out the conditions required for all products to be considered as sufficiently worked or processed within the meaning of Article 6 of this Regulation.Note 2:2.1. The first two columns in the list describe the product obtained. The first column gives the heading number or chapter number used in the Harmonised System and the second column gives the description of goods used in that system for that heading or chapter. For each entry in the first two columns a rule is specified in column 3 or 4. Where, in some cases, the entry in the first column is preceded by an "ex", this signifies that the rules in column 3 or 4 apply only to the part of that heading as described in column 2.2.2. Where several heading numbers are grouped together in column 1 or a chapter number is given and the description of products in column 2 is therefore given in general terms, the adjacent rules in column 3 or 4 apply to all products which, under the Harmonised System, are classified in headings of the chapter or in any of the headings grouped together in column 1.2.3. Where there are different rules in the list applying to different products within a heading, each indent contains the description of that part of the heading covered by the adjacent rules in column 3 or 4.2.4. Where, for an entry in the first two columns, a rule is specified in both columns 3 and 4, the exporter may opt, as an alternative, to apply either the rule set out in column 3 or that set out in column 4. If no origin rule is given in column 4, the rule set out in column 3 has to be applied.Note 3:3.1. The provisions of Article 6 of this Regulation, concerning products having acquired originating status which are used in the manufacture of other products, shall apply, regardless of whether this status has been acquired inside the factory where these products are used or in another factory in the Community or in Ceuta and Melilla.Example:An engine of heading No 8407, for which the rule states that the value of the non-originating materials which may be incorporated may not exceed 40 % of the ex-works price, is made from "other alloy steel roughly shaped by forging" of heading No ex 7224.If this forging has been forged in the Community from a non-originating ingot, it has already acquired originating status by virtue of the rule for heading No ex 7224 in the list. The forging can then count as originating in the value-calculation for the engine, regardless of whether it was produced in the same factory or in another factory in the Community. The value of the non-originating ingot is thus not taken into account when adding up the value of the non-originating materials used.3.2. The rule in the list represents the minimum amount of working or processing required, and the carrying-out of more working or processing also confers originating status; conversely, the carrying-out of less working or processing cannot confer originating status. Thus, if a rule provides that non-originating material, at a certain level of manufacture, may be used, the use of such material at an earlier stage of manufacture is allowed, and the use of such material at a later stage is not.3.3. Without prejudice to Note 3.2, where a rule states that "materials of any heading" may be used, materials of the same heading as the product may also be used, subject, however, to any specific limitations which may also be contained in the rule. However, the expression "manufacture from materials of any heading, including other materials of heading No ..." means that only materials classified in the same heading as the product and of a different description than that of the product as given in column 2 of the list may be used.3.4. When a rule in the list specifies that a product may be manufactured from more than one material, this means that one or more materials may be used. It does not require that all be used.Example:The rule for fabrics of heading Nos 5208 to 5212 provides that natural fibres may be used and that chemical materials, among other materials, may also be used. This does not mean that both have to be used; it is possible to use one or the other, or both.3.5. Where a rule in the list specifies that a product must be manufactured from a particular material, the condition obviously does not prevent the use of other materials which, because of their inherent nature, cannot satisfy the rule (see also Note 6.2 below in relation to textiles).Example:The rule for prepared foods of heading No 1904, which specifically excludes the use of cereals and their derivatives, does not prevent the use of mineral salts, chemicals and other additives which are not products from cereals.However, this does not apply to products which, although they cannot be manufactured from the particular materials specified in the list, can be produced from a material of the same nature at an earlier stage of manufacture.Example:In the case of an article of apparel of ex Chapter 62 made from non-woven materials, if the use of only non-originating yarn is allowed for this class of article, it is not possible to start from non-woven cloth, even if non-woven cloths cannot normally be made from yarn. In such cases, the starting material would normally be at the stage before yarn, that is, the fibre stage.3.6. Where, in a rule in the list, two percentages are given for the maximum value of non-originating materials that can be used, then these percentages may not be added together. In other words, the maximum value of all the non-originating materials used may never exceed the higher of the percentages given. Furthermore, the individual percentages must not be exceeded, in relation to the particular materials to which they apply.Note 4:4.1. The term "natural fibres" is used in the list to refer to fibres other than artificial or synthetic fibres. It is restricted to the stages before spinning takes place, including waste, and, unless otherwise specified, includes fibres which have been carded, combed or otherwise processed, but not spun.4.2. The term "natural fibres" includes horsehair of heading No 0503, silk of heading Nos 5002 and 5003, as well as wool fibres and fine or coarse animal hair of heading Nos 5101 to 5105, cotton fibres of heading Nos 5201 to 5203, and other vegetable fibres of heading Nos 5301 to 5305.4.3. The terms "textile pulp", "chemical materials" and "paper-making materials" are used in the list to describe the materials, not classified in Chapters 50 to 63, which can be used to manufacture artificial, synthetic or paper fibres or yarns.4.4. The term "man-made staple fibres" is used in the list to refer to synthetic or artificial filament tow, staple fibres or waste, of heading Nos 5501 to 5507.Note 5:5.1. Where, for a given product in the list, reference is made to this Note, the conditions set out in column 3 shall not be applied to any basic textile materials used in the manufacture of this product and which, taken together, represent 10 % or less of the total weight of all the basic textile materials used. (See also Notes 5.3 and 5.4 below.)5.2. However, the tolerance mentioned in Note 5.1 may be applied only to mixed products which have been made from two or more basic textile materials.The following are the basic textile materials:- silk,- wool,- coarse animal hair,- fine animal hair,- horsehair,- cotton,- paper-making materials and paper,- flax,- true hemp,- jute and other textile bast fibres,- sisal and other textile fibres of the genus Agave,- coconut, abaca, ramie and other vegetable textile fibres,- synthetic man-made filaments,- artificial man-made filaments,- current-conducting filaments,- synthetic man-made staple fibres of polypropylene,- synthetic man-made staple fibres of polyester,- synthetic man-made staple fibres of polyamide,- synthetic man-made staple fibres of polyacrylonitrile,- synthetic man-made staple fibres of polyimide,- synthetic man-made staple fibres of polytetrafluoroethylene,- synthetic man-made staple fibres of polyphenylene sulphide,- synthetic man-made staple fibres of polyvinyl chloride,- other synthetic man-made staple fibres,- artificial man-made staple fibres of viscose,- other artificial man-made staple fibres,- yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped,- yarn made of polyurethane segmented with flexible segments of polyester, whether or not gimped,- products of heading No 5605 (metallised yarn) incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of a transparent or coloured adhesive between two layers of plastic film,- other products of heading No 5605.Example:A yarn, of heading No 5205, made from cotton fibres of heading No 5203 and synthetic staple fibres of heading No 5506, is a mixed yarn. Therefore, non-originating synthetic staple fibres which do not satisfy the origin-rules (which require manufacture from chemical materials or textile pulp) may be used up to a weight of 10 % of the yarn.Example:A woollen fabric, of heading No 5112, made from woollen yarn of heading No 5107 and synthetic yarn of staple fibres of heading No 5509, is a mixed fabric. Therefore, synthetic yarn which does not satisfy the origin-rules (which require manufacture from chemical materials or textile pulp), or woollen yarn which does not satisfy the origin-rules (which require manufacture from natural fibres, not carded or combed or otherwise prepared for spinning), or a combination of the two, may be used provided their total weight does not exceed 10 % of the weight of the fabric.Example:Tufted textile fabric, of heading No 5802, made from cotton yarn of heading No 5205 and cotton fabric of heading No 5210, is only a mixed product if the cotton fabric is itself a mixed fabric made from yarns classified in two separate headings, or if the cotton yarns used are themselves mixtures.Example:If the tufted textile fabric concerned had been made from cotton yarn of heading No 5205 and synthetic fabric of heading No 5407, then, obviously, the yarns used are two separate basic textile materials and the tufted textile fabric is, accordingly, a mixed product.5.3. In the case of products incorporating "yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped", this tolerance is 20 % in respect of this yarn.5.4. In the case of products incorporating "strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of an adhesive between two layers of plastic film", this tolerance is 30 % in respect of this strip.Note 6:6.1. Where, in the list, reference is made to this Note, textile materials (with the exception of linings and interlinings), which do not satisfy the rule set out in the list in column 3 for the made-up product concerned, may be used, provided that they are classified in a heading other than that of the product and that their value does not exceed 8 % of the ex-works price of the product.6.2. Without prejudice to Note 6.3, materials, which are not classified within Chapters 50 to 63, may be used freely in the manufacture of textile products, whether or not they contain textiles.Example:If a rule in the list provides that, for a particular textile item (such as trousers), yarn must be used, this does not prevent the use of metal items, such as buttons, because buttons are not classified within Chapters 50 to 63. For the same reason, it does not prevent the use of slide-fasteners, even though slide-fasteners normally contain textiles.6.3. Where a percentage rule applies, the value of materials which are not classified within Chapters 50 to 63 must be taken into account when calculating the value of the non-originating materials incorporated.Note 7:7.1. For the purposes of headings Nos ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, the "specific processes" are the following:(a) vacuum-distillation;(b) redistillation by a very thorough fractionation process(1)(c) cracking;(d) reforming;(e) extraction by means of selective solvents;(f) the process comprising all of the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralisation with alkaline agents; decolourisation and purification with naturally active earth, activated earth, activated charcoal or bauxite;(g) polymerisation;(h) alkylation;(i) isomerisation.7.2. For the purposes of heading Nos 2710, 2711 and 2712, the "specific processes" are the following:(a) vacuum-distillation;(b) redistillation by a very thorough fractionation process(2);(c) cracking;(d) reforming;(e) extraction by means of selective solvents;(f) the process comprising all of the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralisation with alkaline agents; decolourisation and purification with naturally active earth, activated earth, activated charcoal or bauxite;(g) polymerisation;(h) alkylation;(ij) isomerisation;(k) in respect of heavy oils of heading No ex 2710 only, desulphurisation with hydrogen, resulting in a reduction of at least 85 % of the sulphur-content of the products processed (ASTM D 1266-59 T method);(l) in respect of products of heading No 2710 only, deparaffining by a process other than filtering;(m) in respect of heavy oils of heading No ex 2710 only, treatment with hydrogen, at a pressure of more than 20 bar and a temperature of more than 250 °C, with the use of a catalyst, other than to effect desulphurisation, when the hydrogen constitutes an active element in a chemical reaction. The further treatment, with hydrogen, of lubricating oils of heading No ex 2710 (for example hydrofinishing or decolourisation), in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process;(n) in respect of fuel oils of heading No ex 2710 only, atmospheric distillation, on condition that less than 30 % of these products distils, by volume, including losses, at 300 °C, by the ASTM D 86 method;(o) in respect of heavy oils other than gas oils and fuel oils of heading No ex 2710 only, treatment by means of a high-frequency electrical brush-discharge.7.3. For the purposes of heading Nos ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, simple operations, such as cleaning, decanting, desalting, water-separation, filtering, colouring, marking, obtaining a sulphur-content as a result of mixing products with different sulphur-contents, or any combination of these operations or like operations, do not confer origin.(1) See Additional Explanatory Note 4(b) to Chapter 27 of the Combined Nomenclature.(2) See Additional Explanatory Note 4(b) to Chapter 27 of the Combined Nomenclature.ANNEX BLIST OF WORKING OR PROCESSING REQUIRED TO BE CARRIED OUT ON NON-ORIGINATING MATERIALS IN ORDER THAT THE PRODUCT MANUFACTURED CAN OBTAIN ORIGINATING STATUSThe products mentioned in the list may not all be covered by this Regulation. It is, therefore, necessary to consult the other parts of Protocol 2 to the Act of Accession of Spain and Portugal.>TABLE>ANNEX CEUR.1 MOVEMENT CERTIFICATE AND APPLICATION FOR AN EUR.1 MOVEMENT CERTIFICATEPrinting instructions1. Each form shall measure 210 Ã  297 mm; a tolerance of up to "minus 5 mm" or "plus 8 mm" in the length may be allowed. The paper used must be white, sized for writing, not containing mechanical pulp and weighing not less than 25 g/m2. It shall have a printed green guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye.2. The competent authorities of the Member States of the Community may reserve the right to print the forms themselves or may have them printed by approved printers. In the latter case, each form must include a reference to such approval. Each form must bear the name and address of the printer or a mark by which the printer can be identified. It shall also bear a serial-number, either printed or not, by which it can be identified.>PIC FILE= "L_2001020EN.009901.EPS">>PIC FILE= "L_2001020EN.010001.EPS">>PIC FILE= "L_2001020EN.010101.EPS">>PIC FILE= "L_2001020EN.010201.EPS">ANNEX DINVOICE DECLARATIONThe invoice declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced.English versionThe exporter of the products covered by this document (customs authorisation No ...(1)) declares that, except where otherwise clearly indicated, these products are of ... preferential origin(2).Danish versionEksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument (toldmyndighedernes tilladelse nr. ...(3)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ...(4).German versionDer AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ...(5)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anders angegeben, prÃ ¤ferenzbegÃ ¼nstigte ...-Ursprungswaren sind(6).Greek versionÃ  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ (Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã ±Ã Ã ¹Ã ¸. ...(7)) Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ...(8).Spanish versionEl exportador de los productos incluidos en el presente documento (autorizaciÃ ³n aduanera n ° ...(9)) declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial ...(10).Finnish versionTÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupa n:o ...(11)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ... -alkuperÃ ¤tuotteita(12).French versionL'exportateur des produits couverts par le prÃ ©sent document (autorisation douaniÃ ¨re n ° ...(13)) dÃ ©clare que, sauf indication claire du contraire, ces produits ont l'origine prÃ ©fÃ ©rentielle ...(14).Italian versionL'esportatore delle merci contemplate nel presente documento (autorizzazione doganale n. ...(15)) dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ...(16).Dutch versionDe exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ...(17)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ...-oorsprong zijn(18).Portuguese versionO abaixo assinado, exportador dos produtos cobertos pelo presente documento (autorizaÃ §Ã £o aduaneira n.o ...(19)), declara que, salvo expressamente indicado em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ...(20).Swedish versionExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr. ...(21)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ...-ursprung(22)....(23)(Place and date)...(24)(Signature of the exporter; in addition, the name of the person signing the declaration must be indicated in clear script)(1) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Annex to this Regulation, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(2) The origin of products must be indicated.(3) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Annex to this Regulation, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(4) The origin of products must be indicated.(5) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Annex to this Regulation, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(6) The origin of products must be indicated.(7) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Annex to this Regulation, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(8) The origin of products must be indicated.(9) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Annex to this Regulation, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(10) The origin of products must be indicated.(11) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Annex to this Regulation, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(12) The origin of products must be indicated.(13) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Annex to this Regulation, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(14) The origin of products must be indicated.(15) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Annex to this Regulation, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(16) The origin of products must be indicated.(17) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Annex to this Regulation, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(18) The origin of products must be indicated.(19) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Annex to this Regulation, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(20) The origin of products must be indicated.(21) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Annex to this Regulation, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank.(22) The origin of products must be indicated.(23) These indications may be omitted if the information is contained in the document itself.(24) See Article 21(5) of this Regulation. In cases where the exporter is not required to sign, the exemption of signature also implies the exemption of the name of the signatory.